DETAILED ACTION
Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 18, 2021 has been entered.
 
Status
This Office Action is responsive to claim amendments filed for No. 16/621,203 on November 18, 2021. Please note: Please note: Claims 1, 2, 11 and 13 have been amended, claims 3-5 and 14-16 have been cancelled, claim 22 has been newly added. Claims 1, 2, 6-13 and 17-22 are pending and have been examined.
Examiner’s note: claim 2 has been amended, but has not been properly marked as “Current Amended” as required (See MPEP 1.121(c)(2)). 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 2, 6-13 and 17-22 are objected to because of the following informalities:
	In the last six lines of Claim 1: “an orthographic projection of the first portion of the second anode on the base substrate at least partially overlap with an orthographic projection of the first gate of the at least one transistor of the first pixel driving circuit on the base substrate, and an orthographic projection of the second portion of the second anode on the base substrate at least partially overlap with an orthographic projection of the second gate of the at least one transistor of the second pixel driving circuit on the base substrate” should read “an orthographic projection of the first portion of the second anode on the base substrate at least partially overlaps with an orthographic projection of the first gate of the at least one transistor of the first pixel driving circuit on the base overlaps with an orthographic projection of the second gate of the at least one transistor of the second pixel driving circuit on the base substrate”.
Claims 2, 6-13 and 17-22 depend on claim 1, and are therefore objected to for including the above discussed informalities.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 6-13 and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over by Cai (CN 106782416 A; Cited in Applicant’s IDS dated 06/03/2020), in view of Han et al. (US 20180138256 A1), hereinafter Han, and in further view of Jeon et al. (US 20170200778 A1), hereinafter Jeon.

	Examiner’s note: For the purposes of claim mapping below, the Examiner is citing to the “Patent Translate” translation of the description of CN 106782416 submitted along with Applicant’s IDS dated 06/03/2020 (i.e., the below mapping refers to the seven page translation of the description).

Regarding Claim 1, Cai teaches:
	An organic electroluminescence display panel (See FIGS. 1-4; See page 2, first paragraph of the detailed description, lines 9-10; See also page 3, last paragraph, line 1), comprising: 
(FIGS. 3 and 4: 200) comprising a display area (FIG. 1: 100A); 
	a gate driving circuit (FIGS. 1-4: 110/210) and a plurality of pixel driving circuits (141) located in the display area (See FIG. 1: 110 and 141 located in 100A); 
	a plurality of data lines in the display area (See FIG. 1: D1-Dn), and 
	a plurality of top emission type of light-emitting units (211) located in the display area (See FIGS. 3 and 4: 211 is located in the display area with the pixel driving circuits 141; See page 3, seventh paragraph, lines 7-10), 
	wherein the plurality of top emission type of light-emitting units form a light-emitting unit array (See FIGS. 3 and 4: the plurality of top emission type of light-emitting units are each connected to 141 and 151, and therefore form a light-emitting unit array along with 141 and 151 in FIG. 1),
	wherein the gate driving circuit comprises a first gate sub-driving circuit and a second gate sub-driving circuit separated from each other, the first gate sub-driving circuit and the second gate sub-driving circuit are respectively located at two opposite edges of the display area (See annotated FIG. 1 below: the Examiner is interpreting a portion or part of the gate driving circuit 100 as being a gate sub-driving circuit. Therefore, for example, a top portion of 110, corresponding to a first gate sub-driving circuit, is located at an upper edge of the display area 100A, and a lower portion of 110, corresponding to a second gate sub-driving circuit, is located at a lower edge of the display area 100A), 
	wherein the light-emitting unit array comprises a first light-emitting unit comprising a first anode (See annotated FIG. 4 below: a first light emitting unit 211 (illustrated by “B”) comprises a first anode 290), the plurality of pixel driving circuits comprise a first pixel driving circuit for driving the first light-emitting unit, and the first pixel driving circuit comprises at least one transistor comprising a first gate (See annotated FIG. 4 below: a first pixel driving circuit 141 for driving the first light-emitting unit 211 (illustrated by “B”) comprises at least one transistor comprising a first gate 281), 
	wherein the light-emitting unit array further comprises a second light-emitting unit comprising a second anode, the second light-emitting unit is adjacent to the first light-emitting unit in a row direction of the light-emitting unit array (See annotated FIG. 4 below: a second light emitting unit 211 (illustrated by “A”) comprises a second anode 290, the second light-emitting unit is adjacent to the first light-emitting unit in a row direction (x-direction) of the light-emitting unit array), the plurality of pixel driving circuits further comprise a second (See annotated FIG. 4 below: a second pixel driving circuit 151 for driving the second light emitting unit 211 (illustrated by “A”) comprises at least one transistor comprising a second gate 281),
	wherein an orthographic projection of the first anode of the first light-emitting unit on the base substrate does not overlap with an orthographic projection of the first pixel driving circuit on the base substrate (See annotated FIG. 4 below: an orthographic projection of the first anode 290 of the first light emitting unit 211 (illustrated by “B”) on the base substrate does not overlap with an orthographic projection of the first pixel driving circuit 141 on the base substrate), 
	wherein the second anode of the second light-emitting unit comprises a first portion and a second portion (See annotated FIG. 4 below: the second 290 of the second light emitting unit 211 (illustrated by “A”) comprises a first portion (a right portion) and a second portion (a left portion)).	

    PNG
    media_image1.png
    576
    690
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    276
    940
    media_image2.png
    Greyscale

	Cai does not explicitly teach:
	wherein an orthographic projection of at least one light-emitting unit in the light-emitting unit array on the base substrate covers an orthographic projection of at least one of the plurality of data lines on the base substrate,

.
However, in the same field of endeavor, display panels (Han, paragraph [0002]), Han teaches:
	wherein a plurality of top emission type of light-emitting units (See FIG. 21, showing an example of a top emission type of light-emitting unit made up of ANO, OL and CAT) form a light-emitting unit array (See FIG. 25, showing the plurality of top emission type of light-emitting units forming a light-emitting unit array, as illustrated by ANO), an orthographic projection of at least one light-emitting unit in the light-emitting unit array (FIG. 21: SUBS) covers an orthographic projection of at least one of a plurality of data lines on the base substrate (See paragraph [0129]; See FIG. 25: an orthographic projection of at least one light-emitting unit in the light-emitting unit array, as illustrated by ANO, on a base substrate covers an orthographic projection of the pixel circuits PiX on the base substrate. See FIG. 24, showing that the pixel circuits PiX include a plurality of data lines DL1-DL4, at least one of which would include an orthographic projection on the base substrate that is covered by the orthographic projection of at least one light-emitting unit in the light-emitting unit array, as illustrated by ANO, on the base substrate).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the organic electroluminescence display panel (as taught by Cai) so an orthographic projection of at least one light-emitting unit in the light-emitting unit array on the base substrate covers an orthographic projection of at least one of the plurality of data lines on the base substrate (as taught by Han). Doing so would allow an aperture ratio and a light-emitting area in each subpixel to be larger than the pixel circuit unit, so there is no reduction in the aperture ratio (See Han, paragraph [0129]).
	Cai in view of Han does not explicitly teach:
	wherein an orthographic projection of the first portion of the second anode on the base substrate at least partially overlap with an orthographic projection of the first gate of the at least one transistor of the first pixel driving circuit on the base substrate, and an orthographic projection of the second portion of the second anode on the .
However, in the same field of endeavor, display devices (Jeon, paragraph [0003]), Jeon teaches:
	an orthographic projection of a first portion of a second anode (290) on a base substrate (110) at least partially overlap with an orthographic projection of a first gate (175) of at least one transistor of a first pixel driving circuit (255) on the base substrate (See FIG. 10: an orthographic projection of a first portion of 290 on 110 at least partially overlaps with an orthographic projection of 175 on 110), and an orthographic projection of a second portion of the second anode on the base substrate at least partially overlap with an orthographic projection of a second gate (170) of at least one transistor of a second pixel driving circuit (250) on the base substrate (See FIG. 10: an orthographic projection of a second portion of 290 on 110 at least partially overlaps with an orthographic projection of 170 on 110).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the organic electroluminescence display panel (as taught by Cai in view of Han) so an orthographic projection of the first portion of the second anode on the base substrate at least partially overlap with an orthographic projection of the first gate of the at least one transistor of the first pixel driving circuit on the base substrate, and an orthographic projection of the second portion of the second anode on the base substrate at least partially overlap with an orthographic projection of the second gate of the at least one transistor of the second pixel driving circuit on the base substrate (as taught by Jeon). Doing so would increase a transmissivity of ratio of the OLED device by placing the first pixel driving circuit closer to the second pixel driving circuit (See Jeon, paragraph [0091], last six lines).

Regarding Claim 2, Cai in view of Han, and in further view of Jeon teaches all of the elements of the claimed invention, as stated above. Furthermore, Cai teaches:
	The organic electroluminescence display panel according to claim 1, wherein 
	an orthographic projection of the gate driving circuit on the base substrate does not overlap with orthographic projections of the plurality of pixel driving circuits on the base substrate (See FIGS. 3 and 4: the orthographic projection of 110/210 on 200 does not overlap with orthographic projections of the plurality of pixel driving circuits 141 on 200).

Regarding Claim 6, Cai in view of Han, and in further view of Jeon teaches all of the elements of the claimed invention, as stated above. Furthermore, Cai teaches:
	The organic electroluminescence display panel according to claim 1, wherein 
	the gate driving circuit comprise a third gate sub-driving circuit between two adjacent pixel driving circuits (See FIG. 5: the Examiner is interpreting a portion or part of the gate driving circuit 411 and 412 as being a gate sub-driving circuit. Therefore, for example, a bottom portion of 411, corresponding to a third gate sub-driving circuit, is located between two adjacent pixel driving circuits).

Regarding Claim 7, Cai in view of Han, and in further view of Jeon teaches all of the elements of the claimed invention, as stated above. Furthermore, Cai teaches:
	The organic electroluminescence display panel according to claim 1, wherein 
	each of the top emission type of light-emitting units comprises an anode, a light-emitting layer and a cathode that are sequentially stacked, wherein the anode is connected to a respective pixel driving circuit (See page 3, seventh paragraph, lines 7-10; See FIGS. 3 and 4, showing how the anode 290 is connected to a respective pixel driving circuit 141 through 273).

Regarding Claim 8, Cai in view of Han, and in further view of Jeon teaches all of the elements of the claimed invention, as stated above. Furthermore, Cai teaches:
	The organic electroluminescence display panel according to claim 7, wherein 
	the anode of each of the top emission type of light-emitting units is connected to the respective pixel driving circuits by a connection line (See FIG. 4: the anode 290 of each of the top emission type of light-emitting units 211 is connected to the respective pixel driving circuits 141 by a connection line 283; See page 4, fifth paragraph, last five lines).

Regarding Claim 9, Cai in view of Han, and in further view of Jeon teaches all of the elements of the claimed invention, as stated above. Furthermore, Cai teaches:
	The organic electroluminescence display panel according to claim 8, wherein 
(See FIG. 4: the connection line 283 is located between a first film layer (see the layer made up of 261-264) where the respective top emission type of light-emitting unit 211 is located and a second film layer (see the layer made up of 271-272) where the respective pixel driving circuit 141 is located).

	Regarding Claim 10, Cai in view of Han, and in further view of Jeon teaches all of the elements of the claimed invention, as stated above. Furthermore, Cai teaches:
	A display device comprising the organic electroluminescence display panel according to claim 1 (See the display device in FIG. 7; See page 6, fourth paragraph).

	Regarding Claim 11, Cai in view of Han, and in further view of Jeon teaches all of the elements of the claimed invention, as stated above. Furthermore, Cai teaches:
	A fabricating method for the organic electroluminescence display panel according to claim 1 (See the description of FIGS. 1-4 on pages 3-5; By describing and showing each of the below structures, Cai inherently also discloses that a fabricating method is required that involved fabricating each of the described and depicted elements), comprising: 
	fabricating the gate driving circuit (FIGS. 1-4: 110/210) and the plurality of pixel driving circuits (141) in the display area (FIG. 1: 100A) of the base substrate (FIGS. 3 and 4: 200) (See FIG. 1: 110 and 141 located in 100A), wherein an orthographic projection of the gate driving circuit on the base substrate does not overlap with orthographic projections of the plurality of pixel driving circuits on the base substrate (See FIGS. 3 and 4: the orthographic projection of 110/210 on 200 does not overlap with orthographic projections of the plurality of pixel driving circuits  141 on 200); and 
	fabricating further the plurality of top emission type of light-emitting units (211) in the display area (See FIGS. 3 and 4: 211 is located in the display area with the pixel driving circuits 141; See page 3, seventh paragraph, lines 7-10), wherein the plurality of top emission type of light-emitting units at least partially cover the plurality of pixel driving circuits and the gate driving circuit (See FIGS. 3 and 4: the plurality of top emission type of light-emitting units 211 at least partially cover the plurality of pixel driving circuits 141 and the gate driving circuit 110/210).

	Regarding Claim 12, Cai in view of Han, and in further view of Jeon teaches all of the elements of the claimed invention, as stated above. Furthermore, Cai teaches:
	The fabricating method according to claim 11, further comprising: 
	after fabricating the gate driving circuit and the plurality of pixel driving circuits in the display area of the base substrate, and before fabricating further the plurality of top emission type of light-emitting units in the display area, fabricating connection lines (See FIG. 4: because 283 is fabricated on top of 141, and 211 is fabricated on top of 283, it is apparent that 283 is fabricated after fabricating 110/210 and 141 in 100A of 200, and before fabricating further 211 in 100A), wherein the connection lines are configured to connect respectively an anode of each of the top emission type of light-emitting units to a respective pixel driving circuit (See FIG. 4: an anode 290 of each of the top emission type of light-emitting units 211 is connected to a respective pixel driving circuit141 by a connection line 283; See page 4, fifth paragraph, last five lines).

Regarding Claims 13 and 17-20, please refer to the above rejection of claims 2 and 6-9. The limitations are substantially the same, except directed to a display device. Therefore, the grounds of rejection are substantially the same.

Regarding Claim 21, Cai in view of Han, and in further view of Jeon teaches all of the elements of the claimed invention, as stated above. Furthermore, Cai teaches:
The organic electroluminescence display panel according to claim 1, wherein an orthographic projection of the gate driving circuit on the base substrate at least partially overlaps with orthographic projections of the plurality of top emission type of light-emitting units on the base substrate (See FIGS. 3 and 4: an orthographic projection of 110/210 on 200 at least partially overlaps with an orthographic projection of 211 on 200).

Regarding Claim 22, Cai in view of Han, and in further view of Jeon teaches all of the elements of the claimed invention, as stated above. Furthermore, Cai teaches:
(See FIGS. 3 and 4, showing how an orthographic projection of the first gate sub-driving circuit on the base substrate and an orthographic projection of the second gate sub-driving circuit (as illustrated by 110 and 210 in these figures) on the base substrate at least partially overlap with the of light-emitting units of the light-emitting unit array (overlapping with 211a)) with an orthographic projection of each light-emitting unit of one of two columns of light-emitting units of the light-emitting unit array at the two opposite edges of the display area, respectively (See FIG. 1: 110 overlaps with 140 in the manner shown in FIGS. 3 and 4, and therefore the orthographic projection of the first gate sub-driving circuit (a top portion of 110) on the base substrate and the orthographic projection of the second gate sub-driving circuit (a lower portion of 110) on the base substrate at least partially overlap with an orthographic projection of each light-emitting unit 211 of one of two columns of light-emitting units of the light-emitting unit array (the column 140 to the left of 110) at the two opposite edges of the display area (211 located at the top and bottom edges of the display area 100A, shown in FIG. 1), respectively), and
	wherein the orthographic projection of each light-emitting unit of the one column of light-emitting units of the light-emitting unit array at the two opposite edges of the display area does not overlap with orthographic projections of the plurality of pixel driving circuits on the base substrate (See annotated FIG. 4 below: the orthographic projection (illustrated by “B”) of each light-emitting unit of the one column of light-emitting units of the light-emitting unit array at the two opposite edges of the display area does not overlap with orthographic projections of the plurality of pixel driving circuits 141 on the base substrate because it only overlaps 210).

    PNG
    media_image1.png
    576
    690
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    276
    940
    media_image2.png
    Greyscale

	Cai in view of Han, and in further view of Jeon as relied upon does not explicitly teach (see elements emphasized in italics):
	an orthographic projection of at least one column of light-emitting units in the light- emitting unit array on the base substrate covers an orthographic projection of at least one of the plurality of data lines on the base substrate,
	wherein the orthographic projection of each light-emitting unit of the two columns of light-emitting units of the light-emitting unit array at the two opposite edges of the display area does not overlap with orthographic projections of the plurality of pixel driving circuits on the base substrate.
	However, Cai teaches with regard to another embodiment:
	wherein the orthographic projection of each light-emitting unit of two columns of light-emitting units of the light-emitting unit array at the two opposite edges of the display area does not overlap with orthographic projections of the plurality of pixel driving circuits on the base substrate (See FIG. 5: the orthographic projection of each light-emitting unit 211 of two columns of light-emitting units (columns corresponding to 440 to the left of 411 and 412) of the light-emitting unit array at the two opposite edges of the display area does not overlap with orthographic projections of the plurality of pixel driving circuits on the base substrate if the light-emitting units are made to overlap with 411 and 412 in the same manner as shown in FIG. 4. As shown in FIG. 4, light-emitting units 211 that overlap with gate driving sub-circuits do not overlap with orthographic projections of the plurality of pixel driving circuits 141 on the base substrate).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the organic electroluminescence display panel (as taught by Cai in view of Han, and in further view of Jeon) by including an additional column overlapping with a gate driving circuit to arrive at the claimed feature of the orthographic projection of each light-emitting unit of the two columns of light-emitting units of the light-emitting unit array at the two opposite edges of the display area does not overlap with orthographic projections of the plurality of pixel driving circuits on the base substrate (as taught by Cai with regard to another embodiment). In other words, it would have been obvious to combine the two embodiments of Cai so that the gate driving circuit includes the two separate sub-driving circuits in 411 and 412 shown in FIG. 5, and overlapping them with the respective columns of light-emitting units of the light-emitting unit in the same manner as shown in FIG. 4. Doing so would simplify the electrical connection structure by reducing a distance between the gate driving circuit and the pixel driving circuits (See Cai, page 5, paragraph 4, last six lines).

Response to Arguments
Applicant’s arguments dated 11/18/2021 have been considered but are moot on the grounds of new rejections.
	Applicant argues (Remarks, pages 7-10) that Cai and Han do not teach the amended limitation of the independent claim. These arguments are respectfully moot on the grounds of new rejections. Specifically, Jeon has been introduced to render the amended limitation obvious in combination with the previously relied upon references.
	For the above reasons, Applicant’s arguments are not convincing to overcome the current rejections.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Nam; Hui (US-10170052-B2): considered pertinent to applicant's disclosure for its teaching of light-emitting units overlapping driving circuits (See FIG. 2).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin X Casarez whose telephone number is (571)270-5332. The examiner can normally be reached Monday-Friday: 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact 





/BENJAMIN X CASAREZ/Examiner, Art Unit 2692